Citation Nr: 0726371	
Decision Date: 08/23/07    Archive Date: 08/29/07

DOCKET NO.  04-20 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for residuals of an acromioclavicular (A/C) separation of the 
right shoulder. 

2.  Entitlement to an initial compensable rating for an 
appendectomy scar.

3.  Entitlement to an initial compensable rating for 
folliculitis.


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel




INTRODUCTION

The veteran served on active duty from July 1982 to August 
2003.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

2.  Residuals of an A/C separation of the right shoulder are 
manifested by painful motion of a major joint with motion of 
the major arm beyond shoulder level.

3.  The veteran's appendectomy scar is not painful upon 
examination and did not produce disfigurement, ulceration, 
crusting, adherence, instability, tissue loss, induration, 
inflexibility, hypo or hyper pigmentation, abnormal texture 
or functional impairment.

4.  Folliculitis manifests over less than 5 percent of the 
entire body or less than 5 percent of exposed areas affected; 
the necessity for more than topical therapy required during 
the past 12-month period is not shown.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for residuals of an A/C separation of the right 
shoulder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002). 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5200, 5201, 5003 (2006).

2.  The criteria for a compensable rating for a residual 
appendectomy scar have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.118, 
Diagnostic Code 7805 (2006).

3.  The criteria for an initial compensable rating for 
folliculitis have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7800, 
7806 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in March 2003, November 2003, October 2004, March 2005 
and March 2006.  Those letters notified the veteran of VA's 
responsibilities in obtaining information to assist the 
veteran in completing his claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and requested that the veteran send in any 
evidence in his possession that would support his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of these letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

Law and Regulations- General

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment. 38 C.F.R. § 4.10.

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2006)

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).

The United States Court of Appeals for Veterans Claims (the 
Court) held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. 
§ 4.40 (1997) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1997) must be considered.  The Court 
also held that, when a Diagnostic Code does not subsume 
38 C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and that the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups. DeLuca v. Brown, 8 
Vet.App. 202, 206 (1995).

The United States Court of Appeals for Veterans Claims 
(hereinafter, "Court") has held that, in a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999). 

Residuals of an A/C Separation of the Right Shoulder
Factual Background

In April 2003, prior to his separation from service, the 
veteran was afforded a VA fee-basis examination.  During the 
examination, the veteran related that he was unable to 
specify any prior shoulder injury.  He reported pain in the 
right shoulder and that he was unable to raise his right arm 
all the way.  Elevation of the distal clavicle consistent 
with A/C separation was appreciated on X-ray.  Physical 
examination failed to reveal any abnormalities and was 
reportedly within normal limits.  

On the basis of that examination, the veteran was awarded 
service connection and assigned a 10 percent rating, 
effective September 1, 2003, the day following his retirement 
from service.

The veteran was afforded a VA orthopedic examination in 
November 2006.  The physician noted that he reviewed the 
claims folder.  The veteran reported pain in the superior 
portion of the right shoulder especially when the arm came 
above horizontal.  He felt tightness in the muscles of the 
arm.  He reported pain with elevation of the shoulder.  When 
necessary, he used over-the-counter medications to relieve 
pain.  He had not experienced any flare-ups.  The examiner 
remarked that the disability did not affect occupational 
efforts or activities of daily living.  The veteran was 
right-handed.  On objective examination, the right shoulder 
appeared normal.  There was symmetry with the left and 
musculature was normal.  Flexion was to 180 degrees, with 
pain coming at about 170 degrees.  Abduction was to 150-160 
degrees with pain reported at 100 degrees.  External rotation 
was to 90 degrees without pain.  Internal rotation was to 80 
degrees with pain.  Although the veteran complained of pain, 
he could throw and made a good throwing motion.  There was no 
objective evidence of painful motion, edema, effusion, 
instability, weakness, tenderness or redness.  Diagnosis was 
AC separation, remote with residual non-incapacitating 
episodes.   

Law and Regulations

520
0
Scapulohumeral articulation, 
ankylosis of:
Majo
r
Minor

Note: The scapula and humerus move as one piece.

Unfavorable, abduction limited to 25º 
from side
50
40

Intermediate between favorable and 
unfavorable
40
30

Favorable, abduction to 60°, can 
reach mouth and head
30
20
38 C.F.R. § 4.71a, Diagnostic Code 5200 (2006) 

520
1
Arm, limitation of motion 
of:
Majo
r
Minor

To 25° from side
40
30

Midway between side and 
shoulder level
30
20

At shoulder level
20
20
38 C.F.R. § 4.71a, Diagnostic Code 5201 (2006) 

5202
Humerus, other impairment of:
Major
Minor

Recurrent dislocation of at scapulohumeral joint.

  With frequent episodes and guarding of all 
arm movements
30
20

  With infrequent episodes, and guarding of 
movement only at shoulder level
20
20

Malunion of:

  Marked deformity
30
20

  Moderate deformity
20
20
38 C.F.R. § 4.71a, Diagnostic Code 5202 (2006) 


520
3
Clavicle or scapula, impairment of:
Major
Minor

  Dislocation of
20
20

Nonunion of:

  With loose movement
20
20

  Without loose movement
10
10

  Malunion of
10
10

Or rate on impairment of function of contiguous joint.
38 C.F.R. § 4.71a, Diagnostic Code 5203 (2006) 

Analysis

A review of the records confirms that the right shoulder is 
not ankylosed, nor is there malunion or nonunion of the 
clavicle or scapula with or without loose movement.  
Therefore, Diagnostic Codes 5200, 5202 and 5203 are factually 
inapplicable in this case.  See Butts v. Brown, 5 Vet. 
App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).

At his November 2006 VA orthopedic examination, the right 
shoulder impairment was described as a remote separation with 
residual non-incapacitating symptomatology.  

The veteran's right shoulder disability is manifested by 
painful motion of a major joint with motion of the major arm 
beyond shoulder level.  His ranges of motion in his right 
shoulder over the course of this appeal have not approximated 
a limitation warranting any higher evaluation under 
Diagnostic Code 5202 than is currently afforded.  The post-
service medical record, as a whole, provides evidence against 
this claim.  

The Board also finds that a 20 percent disability rating is 
not warranted on the basis of functional loss due to pain or 
due to weakness, fatigability, incoordination, or pain on 
movement of the right shoulder.  See 38 C.F.R. §§ 4.40, 4.45; 
see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
physical examinations revealed no evidence of any heat, 
redness, swelling, tenderness to palpation, or X-ray evidence 
of arthritis.  Hence, a 20 percent disability rating is not 
warranted under the provisions of 38 C.F.R. §§ 4.40, 4.45.

In conclusion, there is no basis to justify a higher rating 
at this time.

Folliculitis and Scar

Factual Background

The veteran was treated for an appendicitis in 1986 and for 
folliculitis in 1998.  In April 2003, prior to his separation 
from service, the veteran was afforded a VA fee-basis 
examination.  He reported occasional slight pain in the area 
of his appendectomy scar.  The physician noted that the scar 
was 8 centimeters by 1 centimeter.  It was level and 
nontender.  There was no disfigurement, ulceration, crusting, 
adherence or instability caused by the scar.  There was no 
tissue loss, induration, inflexibility, hypo or hyper 
pigmentation, abnormal texture or functional impairment.  The 
diagnosis was residual scar appendectomy; subjective- mild 
tenderness; objective- visible scar.  

Regarding the veteran's folliculitis, the examiner observed a 
skin disease on the occipital area of the scalp.  The disease 
covered one-percent of the exposed area.  There was no 
ulceration, exfoliation of crusting.  There was no tissue 
loss, induration, inflexibility, hypopigmentation or 
functional impairment.  Hyperpigmented pustules were 
appreciated (folliculitis).  There was abnormal texture.  The 
lesions were not associated with systemic disease.  The 
diagnosis was folliculitis with lesions in occipital scalp 
consistent with the diagnosis.

During a November 2006 VA medical examination, the 
appendectomy scar was described as clean and not painful.  It 
was located on the lower quadrant of the abdomen and measured 
8-cm. by 5-mm.  The veteran described occasional pain beneath 
the scar, but the examiner commented that it was situated 
below the level of the scar tissue.  The pain lasts 20-30 
seconds and is sporadic in nature and clears without 
residual.  He reported that it could come for two or three 
days and then not feel it for a month or two.  The scar was 
not adherent to the underlying tissue, and was of normal skin 
texture.  It was not elevated or depressed, and was 
superficial in nature.  It was not deep, and there was no 
inflammation, edema or keloid formation.  The scar was 
slightly darker than the adjacent skin.  There was no 
functional limitation and no disfigurement.  .

Concerning the folliculitis, during the November 2006 VA 
medical examination, the physician observed an intermittent 
papular eruption at the base of the neck at the occipital 
area, extending up into the scalp, reportedly worse in the 
summer when it was hot.  The veteran reported that a 
medication cream was helpful when he experienced an eruption, 
which lasted a week or two.  Objectively, at the time of the 
examination, there was very little in the way of break out.  
Some small papules, less than one millimeter in size were 
appreciated, scattered in the hairline and none exposed on 
the neck.  The extent of disease was to 1 percent of exposed 
area and less than one percent of the entire body.  The 
examiner commented that there was no scarring or 
disfigurement and the folliculitis was described as similar 
to acne and involving the hair.  

Law and Regulations

780
0
Disfigurement of the head, face, or neck:
Ratin
g
 
With visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or 
paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, 
lips), or; with two or three characteristics of 
disfigurement 
30
 
With one characteristic of disfigurement
10
Note (1): The 8 characteristics of disfigurement, for 
purposes of evaluation under Sec. 4.118, are: 
*	Scar 5 or more inches (13 or more cm.) in length. 
*	Scar at least one-quarter inch (0.6 cm.) wide at widest 
part. 
*	Surface contour of scar elevated or depressed on 
palpation. 
*	Scar adherent to underlying tissue. 
*	Skin hypo-or hyper-pigmented in an area exceeding six 
square inches (39 sq. cm.). 
*	Skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 
sq. cm.). 
*	Underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.). 
*	Skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.). 
Note (2): Rate tissue loss of the auricle under DC 6207 (loss 
of auricle) and anatomical loss of the eye under DC 6061 
(anatomical loss of both eyes) or DC 6063 (anatomical loss of 
one eye), as appropriate.
Note (3): Take into consideration unretouched color 
photographs when evaluating under these criteria. 
38 C.F.R. § 4.118, Diagnostic Code 7800 (2006)

780
2
Scars, other than head, face, or neck, that are 
superficial and that do not cause limited motion:
Rating
 
Area or areas of 144 square inches (929 sq. cm.) 
or greater
10
 
Note (1): Scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces 
of extremities or trunk, will be separately rated and 
combined in accordance with Sec. 4.25 of this part.
 
Note (2): A superficial scar is one not associated with 
underlying soft tissue damage.
38 C.F.R. § 4.118, Diagnostic Code 7802 (2006)

780
3
Scars, superficial, unstable
1
0
 
Note (1): An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin 
over the scar.
 
 
Note (2): A superficial scar is one not associated 
with underlying soft tissue damage.
 
38 C.F.R. § 4.118, Diagnostic Code 7803 (2006)


780
4
Scars, superficial, painful on examination
1
0
 
Note (1): A superficial scar is one not associated 
with underlying soft tissue damage. 
 
 
Note (2): In this case, a 10-percent evaluation will 
be assigned for a scar on the tip of a finger or toe 
even though amputation of the part would not warrant a 
compensable evaluation. (See Sec. 4.68 of this part on 
the amputation rule.) 
 
38 C.F.R. § 4.118, Diagnostic Code 7804 (2006)

780
5
Scars, other; 
 
Rate on limitation of function of affected part.
38 C.F.R. § 4.118, Diagnostic Code 7805 (2006)

780
6
Dermatitis or eczema.
Ratin
g
 
At least 5 percent, but less than 20 percent, of 
the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six 
weeks during the past 12-month period 
10
 
Less than 5 percent of the entire body or less than 
5 percent of exposed areas affected, and; no more 
than topical therapy required during the past 12-
month period 
0
 
Or rate as disfigurement of the head, face, or neck 
(DC 7800) or scars (DC's 7801, 7802, 7803, 7804, or 
7805), depending upon the predominant disability. 

38 C.F.R. § 4.118, Diagnostic Code 7806 (2006)

Analysis

The Board notes that there is no evidence that the veteran's 
appendectomy scar causes limited motion or limitation of 
function of the affected part.  The scar is not 144 square 
inches or greater, nor is the scar is unstable.  Therefore, 
Diagnostic Codes 7800, 7802, 7803,  and 7805 are not for 
application. See Butts v. Brown, 5 Vet. App. 532 (1993) 
(choice of diagnostic code should be upheld if supported by 
explanation and evidence).

While the veteran's reported complaints of pain are entitled 
to some probative weight, his subjective complaints are not 
entitled to as much as the VA examinations where the scar was 
not objectively found to be painful.  There is no other 
medical evidence of record that the veteran's scar is painful 
upon examination.  Reviewing the evidence, the Board finds 
that the overall disability picture for the veteran's scar 
does not more closely approximate a 10 percent rating.  38 
C.F.R. § 4.7.  Therefore, the preponderance of the evidence 
against the claim for a compensable evaluation for the 
appendectomy scar.  38 C.F.R. § 4.3.

The veteran's folliculitis is rated in accordance with the 
criteria for dermatitis or eczema.  The condition has been 
specifically described as non-disfiguring in the November 
2006 examination; accordingly, the criteria under Diagnostic 
Code 7800 are not for application.  In this case less than 5 
percent of the entire body or less than 5 percent of exposed 
areas is affected, and no more than topical therapy required 
during the past 12-month period is shown.  Further, the 
extent of folliculitis is at the lower boundary of this 
evaluation level and the noncompensable rating spans an even 
more extensive condition than is involved here.  At no time 
during the pendency of this claim did the veteran's 
folliculitis approximate a compensable evaluation.  Under the 
circumstances, the preponderance of the evidence is against 
the claim for a higher evaluation.  

Should the veteran's disability picture change in the future, 
he may be assigned higher ratings.  See 38 C.F.R. § 4.1.  At 
present, however, there is no basis for assignment of more 
than the currently assigned evaluations.

Furthermore, the evidence does not reflect, nor is it 
contended otherwise, that the schedular criteria are 
inadequate to evaluate the veteran's disabilities.  In that 
regard, the Board does not find that record reflects that the 
veteran's disabilities on appeal have caused marked 
interference with employment (i.e., beyond that contemplated 
in the currently assigned evaluations), necessitated frequent 
periods of hospitalization, or have otherwise rendered 
impracticable the application of the regular schedular 
standards.  Thus, there is no basis for consideration of an 
extraschedular evaluation under the provisions of 38 C.F.R. § 
3.321(b)(1).  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
There is nothing in the evidence of record to indicate that 
the application of the regular schedular standards is 
impractical in this case.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996).  


ORDER

Entitlement to an initial rating in excess of 10 percent for 
residuals of an A/C separation of the right shoulder is 
denied. 

Entitlement to an initial compensable rating for an 
appendectomy scar is denied.

Entitlement to an initial compensable rating for folliculitis 
is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


